Citation Nr: 0029302	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Malinda F. Hills-Holmes, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in New Orleans, Louisiana and in St. Paul, 
Minnesota, respectively, which denied appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The claimant appealed the decisions to the 
Board which remanded the case to the St. Paul RO in May 1999 
and in June 2000 for further development.  After completion 
of the requested development to the extent possible and 
continued denial of the veteran's claim, the St. Paul RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's Certificate of Death establishes that he 
died in February 1997; the immediate cause of death was acute 
myocardial infarction, arteriosclerosis cardiovascular 
disease and diabetes mellitus; other significant conditions 
listed as contributing to death are intervertebral disc 
syndrome, post-traumatic stress disorder (PTSD), and 
residuals of abdominal injury.

2.  At the time of the veteran's death he was service 
connected for intervertebral disc syndrome, evaluated as 60 
percent disabling; PTSD, evaluated as 30 percent disabling; 
residuals of abdominal injury with periodic draining, 
evaluated as 20 percent disabling; and for a shell fragment 
wound in the thumb, base of the right hand, evaluated as 
noncompensable.

3.  There is competent medical evidence of a nexus or 
relationship between the cause of the veteran's death and a 
service-connected disability.
CONCLUSION OF LAW

The veteran's service-connected intervertebral disc syndrome, 
PTSD and residuals of abdominal injury caused or contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant asserts that her husband's service-connected 
intervertebral disc syndrome, PTSD and residuals of abdominal 
injury with periodic draining were an indirect but 
substantial cause of his death because these disorders 
contributed materially to his developing acute myocardial 
infarction, arteriosclerosis cardiovascular disease and 
diabetes mellitus which were listed as the immediate causes 
of death.

The cause of a veteran's death may be service connected when 
evidence shows that a disorder incurred or aggravated in 
service caused, or substantially or materially contributed to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2000).  
A service-connected disability is the principal or primary 
cause of death when it singly or jointly with another 
disorder, caused death or was etiologically related to the 
immediate or underlying cause of death.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently 
unrelated to the principal cause.  38 C.F.R. § 3.312(c).  A 
service-connected disability contributed to death when 
evidence shows that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(2).  Service connection for the cause of 
death is not warranted when evidence shows only that a 
service-connected disorder casually shared in producing 
death.  Id.  Service connection also is appropriate for 
disability caused by a service-connected disorder, or for the 
degree to which a service-connected disorder aggravated a 
nonservice-connected disorder.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's original certificate of death 
discloses that the veteran died in February 1997 from acute 
myocardial infarction, arteriosclerosis cardiovascular 
disease and diabetes mellitus.  The death certificate, as 
amended in April 1997, also identifies "other significant 
conditions contributing to death but not resulting in the 
underlying cause of death" as intervertebral disc syndrome, 
PTSD and residuals of abdominal injury.  The original 
certificate was amended by a physician who was the assistant 
coroner of the jurisdiction in which the veteran resided at 
the time of his death.

The record also discloses that the veteran was service 
connected for several disorders at the time of his death, 
including intervertebral disc syndrome, evaluated as 60 
percent disabling; post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; residuals of abdominal 
injury with periodic draining, evaluated as 20 percent 
disabling; and for a shell fragment wound in the thumb, base 
of the right hand, evaluated as noncompensable.

Notwithstanding the RO's conscientious response to prior 
Board REMANDS and repeated attempts to reassemble the 
veteran's complete claims file, it now appears as if the 
search for missing medical or other evidence which might bear 
upon this case is unavailing.  Appellant's own statements, 
several years of VA treatment records and the amended death 
certificate is the only evidence now available to the Board.  
Because no evidence is inconsistent with the appellant's 
service connection claim and the amended death certificate, 
the Board finds that the record raises evidentiary doubt 
which the Board must resolve in the veteran's favor.  38 
U.S.C.A. § 5107(b).  Doubt arises only when the evidence 
shows substantial and genuine factual uncertainty, as 
distinguished from mere speculation or remote possibility, 
and when the evidence is in relative equipoise.  Massey v. 
Brown, 7 Vet. App. 204, 206- 207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  The evidence necessarily cannot be in 
approximate balance when the preponderance of evidence is 
against a claim.  Bucklinger v. Brown, 5 Vet. App. 435, 439 
(1993).  The Board finds that the current incompleteness of 
the record raises reasonable doubt, thereby proving the claim 
for service connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



